 1   Martin Holly (State Bar No. 201421)
      mdh@manningllp.com
 2   Andreea Custurea (State Bar No. 297191)                                1/18/2019
      avc@manningllp.com
 3   MANNING & KASS                                                          CW
     ELLROD, RAMIREZ, TRESTER LLP
 4   801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 5   Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 6
     Attorneys for Defendants,
 7   TARGET CORPORATION
 8
     Haik Beloryan (State Bar No. 265667)
 9    BeloryanLaw@gmail.com
     Beloryan & Manukyan LLP
10   4730 Woodman Ave, Suite #405
     Sherman Oaks, CA 91423
11   Tel: (818) 387-6428
     Fax: (818) 387-6893
12
     Attorneys for Plaintiff,
13   PATRICIA TORRES
14

15                              UNITED STATES DISTRICT COURT
16             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
17

18
     PATRICIA TORRES,                       Case No. 2:18-cv-06116-ODW-MAA
19
                  Plaintiff,                Honorable Magistrate Maria A. Audero
20
     v.
21                                          STIPULATED PROTECTIVE ORDER
     TARGET CORPORATION, a
22   Minnesota corporation; and DOES 1 to
     50, Inclusive,
23
                  Defendants.
24

25                                          Pretrial Conf.: June 24, 2019
                                            Trial:          July 16, 2019
26

27

28
                                             1
                                STIPULATED PROTECTIVE ORDER
 1          1. GENERAL
 2          1.1    Purposes and Limitations. Discovery in this action is likely to involve
 3   production of confidential, proprietary, or private information for which special protection
 4   from public disclosure and from use for any purpose other than prosecuting this litigation
 5   may be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
 6   enter the following Stipulated Protective Order. The parties acknowledge that this Order
 7   does not confer blanket protections on all disclosures or responses to discovery and that
 8   the protection it affords from public disclosure and use extends only to the limited
 9   information or items that are entitled to confidential treatment under the applicable legal
10   principles. The parties further acknowledge, as set forth in Section 12.3, below, that this
11   Stipulated Protective Order does not entitle them to file confidential information under
12   seal; Civil Local Rule 79-5 sets forth the procedures that must be followed and the
13   standards that will be applied when a party seeks permission from the court to file material
14   under seal.
15          1.2 Good Cause Statement. This action is likely to involve requests for documents
16   which contain trade secrets, commercial, technical and/or proprietary information for which
17   special protection from public disclosure and from use for any purpose other than prosecution
18   of this action is warranted. Such confidential and proprietary materials and information
19   consist of, among other things, confidential business information regarding confidential
20   business practices or commercial information (including information implicating privacy
21   rights of third parties), information otherwise generally unavailable to the public, or which
22   may be privileged or otherwise protected from disclosure under state or federal statutes, court
23   rules, case decisions, or common law. Accordingly, to expedite the flow of information, to
24   facilitate the prompt resolution of disputes over confidentiality of discovery materials, to
25   adequately protect information the parties are entitled to keep confidential, to ensure that the
26   parties are permitted reasonable necessary uses of such material in preparation for and in the
27   conduct of trial, to address their handling at the end of the litigation, and serve the ends of
28   justice, a protective order for such information is justified in this matter. It is the intent of the
                                                    2
                               STIPULATED PROTECTIVE ORDER
 1   parties that information will not be designated as confidential for tactical reasons and that
 2   nothing be so designated without a good faith belief that it has been maintained in a
 3   confidential, non-public manner, and there is good cause why it should not be part of the
 4   public record of this case.
 5          2. DEFINITIONS
 6          2.1    Action: Patricia Torres v. Target Corporation
 7          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
 8   information or items under this Order.
 9          2.3 “CONFIDENTIAL” Information or Items: information (regardless of how it is
10   generated, stored or maintained) or tangible things that qualify for protection under Federal
11   Rule of Civil Procedure 26(c), and as specified above in the Good Cause Statement.
12          2.4    Counsel: Outside Counsel of Record and House Counsel (as well as
13   their support staff).
14          2.5    Designating Party: a Party or Non-Party that designates information or
15   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
16          2.6    Disclosure or Discovery Material: all items or information, regardless
17   of the medium or manner in which it is generated, stored, or maintained (including, among
18   other things, testimony, transcripts, and tangible things), that are produced or generated in
19   disclosures or responses to discovery in this matter.
20          2.7    Expert: a person with specialized knowledge or experience in a matter
21   pertinent to the litigation who has been retained by a Party or its counsel to serve as an expert
22   witness or as a consultant in this Action.
23          2.8    House Counsel: attorneys who are employees of a party to this Action.
24   House Counsel does not include Outside Counsel of Record or any other outside counsel.
25          2.9    Non-Party: any natural person, partnership, corporation, association, or other
26   legal entity not named as a Party to this action.
27          2.10 Outside Counsel of Record: attorneys who are not employees of a party to this
28   Action but are retained to represent or advise a party to this Action and have appeared in
                                                  3
                             STIPULATED PROTECTIVE ORDER
 1   this Action on behalf of that party or are affiliated with a law firm which has appeared on
 2   behalf of that party, and includes support staff.
 3         2.11 Party: any party to this Action, including all of its officers, directors, employees,
 4   consultants, retained experts, and Outside Counsel of Record (and their support staffs).
 5         2.12 Producing Party: a Party or Non-Party that produces Disclosure or Discovery
 6   Material in this Action.
 7         2.13 Professional Vendors: persons or entities that provide litigation support services
 8   (e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
 9   organizing, storing, or retrieving data in any form or medium) and their employees and
10   subcontractors.
11         2.14 Protected Material: any Disclosure or Discovery Material that is designated as
12   “CONFIDENTIAL.”
13         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material from a
14   Producing Party.
15         3. SCOPE
16         The protections conferred by this Stipulation and Order cover not only Protected
17   Material (as defined above), but also (1) any information copied or extracted from Protected
18   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3)
19   any testimony, conversations, or presentations by Parties or their Counsel that might reveal
20   Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the trial judge.
22   This Order does not govern the use of Protected Material at trial.
23         4. DURATION
24         Even after final disposition of this litigation, the confidentiality obligations imposed
25   by this Order shall remain in effect until a Designating Party agrees otherwise in writing or
26   a court order otherwise directs. Final disposition shall be deemed to be the later of (1)
27   dismissal of all claims and defenses in this Action, with or without prejudice; and (2) final
28   judgment herein after the completion and exhaustion of all appeals, re-hearings, remands,
                                                4
                             STIPULATED PROTECTIVE ORDER
 1   trials, or reviews of this Action, including the time limits for filing any motions or
 2   applications for extension of time pursuant to applicable law.
 3         5. DESIGNATING PROTECTED MATERIAL
 4         5.1 Exercise of Restraint and Care in Designating Material for Protection. Each Party
 5   or Non-Party that designates information or items for protection under this Order must take
 6   care to limit any such designation to specific material that qualifies under the appropriate
 7   standards. The Designating Party must designate for protection only those parts of material,
 8   documents, items, or oral or written communications that qualify so that other portions of
 9   the material, documents, items, or communications for which protection is not warranted are
10   not swept unjustifiably within the ambit of this Order.
11         Mass, indiscriminate, or routinized designations are prohibited. Designations that are
12   shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
13   unnecessarily encumber the case development process or to impose unnecessary expenses
14   and burdens on other parties) may expose the Designating Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must promptly
17   notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2        Manner and Timing of Designations. Except as otherwise provided in
19   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated
20   or ordered, Disclosure or Discovery Material that qualifies for protection under this Order
21   must be clearly so designated before the material is disclosed or produced.
22         Designation in conformity with this Order requires:
23               (a) for information in documentary form (e.g., paper or electronic documents, but
24   excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
25   Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
26   legend”), to each page that contains protected material. If only a portion or portions of the
27   material on a page qualifies for protection, the Producing Party also must clearly identify
28   the protected portion(s) (e.g., by making appropriate markings in the margins).
                                                  5
                              STIPULATED PROTECTIVE ORDER
 1         A Party or Non-Party that makes original documents available for inspection need not
 2   designate them for protection until after the inspecting Party has indicated which documents
 3   it would like copied and produced. During the inspection and before the designation, all of
 4   the material made available for inspection shall be deemed “CONFIDENTIAL.” After the
 5   inspecting Party has identified the documents it wants copied and produced, the Producing
 6   Party must determine which documents, or portions thereof, qualify for protection under this
 7   Order. Then, before producing the specified documents, the Producing Party must affix the
 8   “CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion
 9   or portions of the material on a page qualifies for protection, the Producing Party also must
10   clearly identify the protected portion(s) (e.g., by making appropriate markings in the
11   margins).
12               (b) for testimony given in depositions that the Designating Party identify the
13   Disclosure or Discovery Material on the record, before the close of the deposition all
14   protected testimony.
15               (c) for information produced in some form other than documentary and for any
16   other tangible items, that the Producing Party affix in a prominent place on the exterior of
17   the container or containers in which the information is stored the legend
18   “CONFIDENTIAL.” If only a portion or portions of the information warrants protection,
19   the Producing Party, to the extent practicable, shall identify the protected portion(s).
20         5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
21   designate qualified information or items does not, standing alone, waive the Designating
22   Party’s right to secure protection under this Order for such material. Upon timely correction
23   of a designation, the Receiving Party must make reasonable efforts to assure that the material
24   is treated in accordance with the provisions of this Order.
25   ///
26         6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
27         6.1 Timing of Challenges. Any Party or Non-Party may challenge a
28   designation of confidentiality at any time that is consistent with the Court’s
                                               6
                           STIPULATED PROTECTIVE ORDER
 1   Scheduling Order.
 2         6.2 Meet and Confer. The Challenging Party shall initiate the dispute
 3   resolution process under Local Rule 37.1 et seq.
 4         6.3 The burden of persuasion in any such challenge proceeding shall be on the
 5   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to
 6   harass or impose unnecessary expenses and burdens on other parties) may expose the
 7   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn the
 8   confidentiality designation, all parties shall continue to afford the material in question the
 9   level of protection to which it is entitled under the Producing Party’s designation until the
10   Court rules on the challenge.
11         7. ACCESS TO AND USE OF PROTECTED MATERIAL
12         7.1     Basic Principles. A Receiving Party may use Protected Material that is
13   disclosed or produced by another Party or by a Non-Party in connection with this Action
14   only for prosecuting, defending, or attempting to settle this Action. Such Protected Material
15   may be disclosed only to the categories of persons and under the conditions described in
16   this Order. When the Action has been terminated, a Receiving Party must comply with the
17   provisions of section 13 below (FINAL DISPOSITION).
18         Protected Material must be stored and maintained by a Receiving Party at a location
19   and in a secure manner that ensures that access is limited to the persons authorized under
20   this Order.
21         7.2 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
22   ordered by the court or permitted in writing by the Designating Party, a Receiving Party
23   may disclose any information or item designated “CONFIDENTIAL” only to:
24         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
25   employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose
26   the information for this Action;
27         (b) the officers, directors, and employees (including House Counsel) of the Receiving
28   Party to whom disclosure is reasonably necessary for this Action;
                                                 7
                            STIPULATED PROTECTIVE ORDER
 1         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
 2   reasonably necessary for this Action and who have signed the “Acknowledgment and
 3   Agreement to Be Bound” (Exhibit A);
 4         (d) the court and its personnel;
 5         (e) court reporters and their staff;
 6         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
 7   whom disclosure is reasonably necessary for this Action and who have signed the
 8   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9         (g) the author or recipient of a document containing the information or a custodian
10   or other person who otherwise possessed or knew the information;
11         (h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
12   whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
13   witness sign the form attached as Exhibit 1 hereto; and (2) they will not be permitted to keep
14   any confidential information unless they sign the “Acknowledgment and Agreement to Be
15   Bound” (Exhibit A), unless otherwise agreed by the Designating Party or ordered by the
16   court. Pages of transcribed deposition testimony or exhibits to depositions that reveal
17   Protected Material may be separately bound by the court reporter and may not be disclosed
18   to anyone except as permitted under this Stipulated Protective Order; and
19         (i) any mediator or settlement officer, and their supporting personnel, mutually
20   agreed upon by any of the parties engaged in settlement discussions.
21         8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
22   IN OTHER LITIGATION
23         If a Party is served with a subpoena or a court order issued in other litigation that
24   compels disclosure of any information or items designated in this Action as
25   “CONFIDENTIAL,” that Party must:
26             (a) promptly notify in writing the Designating Party. Such notification shall
27   include a copy of the subpoena or court order;
28
                                           8
                              STIPULATED PROTECTIVE ORDER
 1              (b) promptly notify in writing the party who caused the subpoena or order to issue
 2   in the other litigation that some or all of the material covered by the subpoena or order is
 3   subject to this Protective Order. Such notification shall include a copy of this Stipulated
 4   Protective Order; and
 5              (c) cooperate with respect to all reasonable procedures sought to be pursued by
 6   the Designating Party whose Protected Material may be affected.
 7         If the Designating Party timely seeks a protective order, the Party served with the
 8   subpoena or court order shall not produce any information designated in this action as
 9   “CONFIDENTIAL” before a determination by the court from which the subpoena or order
10   issued, unless the Party has obtained the Designating Party’s permission. The Designating
11   Party shall bear the burden and expense of seeking protection in that court of its confidential
12   material and nothing in these provisions should be construed as authorizing or encouraging
13   a Receiving Party in this Action to disobey a lawful directive from another court.
14         9.      A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
15   PRODUCED IN THIS LITIGATION
16              (a) The terms of this Order are applicable to information produced by a Non-Party
17   in this Action and designated as “CONFIDENTIAL.” Such information produced by Non-
18   Parties in connection with this litigation is protected by the remedies and relief provided by
19   this Order. Nothing in these provisions should be construed as prohibiting a Non-Party from
20   seeking additional protections.
21              (b) In the event that a Party is required, by a valid discovery request, to produce a
22   Non-Party’s confidential information in its possession, and the Party is subject to an
23   agreement with the Non-Party not to produce the Non-Party’s confidential information, then
24   the Party shall:
25         (1) promptly notify in writing the Requesting Party and the Non-Party that some or
26   all of the information requested is subject to a confidentiality agreement with a Non-Party;
27

28
                                            9
                               STIPULATED PROTECTIVE ORDER
 1         (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in
 2   this Action, the relevant discovery request(s), and a reasonably specific description of the
 3   information requested; and
 4         (3) make the information requested available for inspection by the Non-Party, if
 5   requested.
 6         (c)    If the Non-Party fails to seek a protective order from this court within 14 days
 7   of receiving the notice and accompanying information, the Receiving Party may produce the
 8   Non-Party’s confidential information responsive to the discovery request. If the Non-Party
 9   timely seeks a protective order, the Receiving Party shall not produce any information in its
10   possession or control that is subject to the confidentiality agreement with the Non-Party
11   before a determination by the court. Absent a court order to the contrary, the Non-Party shall
12   bear the burden and expense of seeking protection in this court of its Protected Material.
13         10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
14         If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
15   Protected Material to any person or in any circumstance not authorized under this Stipulated
16   Protective Order, the Receiving Party must immediately (a) notify in writing the Designating
17   Party of the unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized
18   copies of the Protected Material, (c) inform the person or persons to whom unauthorized
19   disclosures were made of all the terms of this Order, and (d) request such person or persons
20   to execute the “Acknowledgment and Agreement to Be Bound” that is attached hereto as
21   Exhibit A.
22         11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
23   PROTECTED MATERIAL
24         When a Producing Party gives notice to Receiving Parties that certain inadvertently
25   produced material is subject to a claim of privilege or other protection, the obligations of the
26   Receiving Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This
27   provision is not intended to modify whatever procedure may be established in an e-discovery
28   order that provides for production without prior privilege review. Pursuant to Federal Rule
                                                 10
                              STIPULATED PROTECTIVE ORDER
 1   of Evidence 502(d) and (e), insofar as the parties reach an agreement on the effect of
 2   disclosure of a communication or information covered by the attorney-client privilege or
 3   work product protection, the parties may incorporate their agreement in the stipulated
 4   protective order submitted to the court.
 5         12. MISCELLANEOUS
 6         12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
 7   seek its modification by the Court in the future.
 8         12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
 9   Order no Party waives any right it otherwise would have to object to disclosing or producing
10   any information or item on any ground not addressed in this Stipulated Protective Order.
11   Similarly, no Party waives any right to object on any ground to use in evidence of any of the
12   material covered by this Protective Order.
13         12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
14   Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
15   under seal pursuant to a court order authorizing the sealing of the specific Protected Material
16   at issue. If a Party's request to file Protected Material under seal is denied by the court, then
17   the Receiving Party may file the information in the public record unless otherwise instructed
18   by the court.
19         13. FINAL DISPOSITION
20         After the final disposition of this Action, as defined in paragraph 4, within 60 days of
21   a written request by the Designating Party, each Receiving Party must return all Protected
22   Material to the Producing Party or destroy such material. As used in this subdivision, “all
23   Protected Material” includes all copies, abstracts, compilations, summaries, and any other
24   format reproducing or capturing any of the Protected Material. Whether the Protected
25   Material is returned or destroyed, the Receiving Party must submit a written certification to
26   the Producing Party (and, if not the same person or entity, to the Designating Party) by the
27   60 day deadline that (1) identifies (by category, where appropriate) all the Protected Material
28   that was returned or destroyed and (2)affirms that the Receiving Party has not retained any
                                                 11
                             STIPULATED PROTECTIVE ORDER
 1   copies, abstracts, compilations, summaries or any other format reproducing or capturing any
 2   of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
 3   archival copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal
 4   memoranda, correspondence, deposition and trial exhibits, expert reports, attorney work
 5   product, and consultant and expert work product, even if such materials contain Protected
 6   Material. Any such archival copies that contain or constitute Protected Material remain
 7   subject to this Protective Order as set forth in Section 4 (DURATION).
 8   ///
 9   ///
10   ///
11   ///
12   ///
13   ///
14   ///
15   ///
16   ///
17   ///
18   ///
19   ///
20   ///
21   ///
22   ///
23   ///
24   ///
25         14. VIOLATION
26         Any violation of this Order may be punished by any and all appropriate measures
27   including, without limitation, contempt proceedings and/or monetary sanctions.
28         IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                                      12
                         STIPULATED PROTECTIVE ORDER
 1

 2   DATED: January 15, 2019
 3

 4
                 /s/
 5   Martin D. Holly
     Andreea V. Custurea
 6   Attorneys for Defendant
     TARGET CORPORATION
 7

 8

 9   DATED: January 15, 2019

10

11                /s/
12   Haik Beloryan
     Attorney for Plaintiff,
13
     PATRICIA TORRES

14

15
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
16

17
     DATED: January 18, 2019
18

19

20

21

22

23

24

25

26

27

28
                                            13
                               STIPULATED PROTECTIVE ORDER
 1                                           EXHIBIT A
 2               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3         I, ________________________________, [print or type full name], of
 4   _________________________________________ [print or type full address], declare
 5   under penalty of perjury that I have read in its entirety and understand the Stipulated
 6   Protective Order that was issued by the United States District Court for the Central District
 7   of California on ____________[date] in the case of Patricia Torres v. Target Corporation,
 8   (U.S.D.C. Case No.: 2:18-cv-06116-ODW-(MAAx).) I agree to comply with and to be
 9   bound by all the terms of this Stipulated Protective Order and I understand and
10   acknowledge that failure to so comply could expose me to sanctions and punishment in the
11   nature of contempt. I solemnly promise that I will not disclose in any manner any
12   information or item that is subject to this Stipulation Protective Order to any person or
13   entity except in strict compliance with the provisions of this Order.
14         I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California for the purposes of enforcing the terms of this Stipulated
16   Protective Order, even if such enforcement proceedings occur after termination of this
17   action. I hereby appoint _____________________________[print or type full name] of
18   ___________________________________ [print or type full address and telephone
19   number] as my California agent for service of process in connection with this action or any
20   proceedings related to enforcement of this Stipulated Protective Order.
21   Date: _________________
22

23   City and State where sworn and signed: _________________________________
24

25   Printed Name: ___________________________________
26

27   Signature: _________________________________________
28
                                           14
                              STIPULATED PROTECTIVE ORDER
